Citation Nr: 0327512	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an increased rating for dysthymia, 
currently rated as 10 percent disabling.

2.	Entitlement to service connection for diabetes mellitus.

3.	Entitlement to service connection for sleep apnea 
syndrome.

4.	Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending in 
January 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from June and August 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2001, a statement of the case was issued in June 
2001 and a substantive appeal was received in August 2001.


REMAND

The Board notes that by correspondence dated September 2003, 
the veteran's representative raises the issue of possible 
connections between the veteran's service-connected dysthymia 
and his sleep disorder and bipolar disorder.  The veteran's 
representative also raises an issue regarding the etiology of 
the veteran's diabetes mellitus.  The Board notes that these 
issues were not addressed by any of the veteran's previous VA 
examinations.  The Board also notes that it has been more 
than three years since the last examination assessing the 
current level of disability caused by the veteran's service-
connected dysthymia.  Therefore, the Board believes that RO 
action to schedule the veteran for additional examinations is 
in order before appellate review is appropriate.

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement this statutory provision has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Appropriate action at the RO level to 
ensure compliance with this recent development is also 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should scheduled the following 
examinations for the veteran:

a)  An examination to determine the 
current extent and severity of the 
veteran's service-connected dysthymia.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination, and all medically indicated 
special studies and tests should be 
accomplished.  All complaints and 
clinical manifestations should be 
reported in detail to allow for 
evaluation under the criteria for rating 
mental disorders.

b)  An examination to determine if it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's current sleep disorder is 
etiologically related to the veteran's 
service-connected dysthymia.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  A detailed rationale for 
all opinions expressed should be 
provided.

c)  An examination to determine if it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's current bipolar disorder is 
etiologically related to the veteran's 
current service-connected dysthymia 
disability.  The examiner should include 
an opinion as to whether the 
manifestations of dysthymia as shown on 
VA examination were early manifestations 
of bipolar disorder.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  A 
detailed rationale for all opinions 
expressed should be provided.

d)  An examination to determine the 
etiology of the veteran's current 
diabetes mellitus.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  After reviewing 
the record and examining the veteran, the 
examiner should offer an opinion as to 
the date diabetes mellitus was first 
manifested.  A detailed rationale for all 
opinions expressed should be provided.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought as to the issues in 
appellate status can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



